PER CURIAM.
We affirm in part and reverse in part the final judgment awarding Appellants nothing in their action against Appellees, and awarding Appellees damages on their counterclaim. In calculating the amount due Appellees on the promissory notes Appellants gave them in purchasing their business, the trial court failed to credit Appellants with approximately $50,000 which the undisputed testimony at trial indicated they paid and Appellees accepted as payment in connection with that obligation. We direct the trial court on remand to recalculate the balance due on the two notes, as well as the prejudgment interest on that sum, and to issue a corrected final judgment. As to all other issues raised, we find no error and affirm.
STONE and KLEIN, JJ., and MAY, MELANIE, Associate Judge, concur.